UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8066



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HAMMOND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-94-110)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Hammond, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In 1995, William M. Hammond was convicted of five counts

related to attempting to blow up an automated teller machine.

Following his 1996 sentencing, counsel appealed the conviction.

This court affirmed.    United States v. Hammond, No. 96-4231 (4th

Cir. Feb. 11, 1997) (unpublished).

     In November 2001, Hammond filed a notice of appeal from these

convictions.     He contends that he never received a copy of the

appellate briefs or of a decision by this court; therefore, he

believes that counsel did not pursue the appeal.

     This court has already exercised its jurisdiction to review

the final decision of the district court, 28 U.S.C. § 1291 (1994),

in ruling on Hammond’s direct appeal.   18 U.S.C.A. § 3742(a) (West

2000).   Even if we had not, Hammond’s notice of appeal would be

untimely.     Fed. R. App. P. 4(b).   The appeal periods defined in

Rule 4 are “mandatory and jurisdictional.”     Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978).      Therefore, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                  2